                     1   Lisa A. McClane, Bar #10139
                         JACKSON LEWIS P.C.
                     2   3800 Howard Hughes Pkwy, Suite 600
                         Las Vegas, Nevada 89169
                     3   Tel: (702) 921-2460
                         Fax: (702) 921-2461
                     4   lisa.mcclane@jacksonlewis.com

                     5   Attorney for Defendant
                         Aria Resort & Casino, LLC
                     6
                     7                                     UNITED STATES DISTRICT COURT

                     8                                          DISTRICT OF NEVADA

                     9
                            PATRICIA A. WILLIAMS,                                Case No. 2:17-cv-01484-JCM-VCF
                10
                                              Plaintiff,
                11
                                      vs.
                12
                            ARIA RESORT & CASINO HOLDINGS,                         STIPULATION AND ORDER TO
                13          LLC, a Nevada limited liability company; and           EXTEND DISPOSITIVE MOTION
                            ARIA RESORT & CASINO, LLC, a Nevada                    DEADLINES (Second Request)
                14          limited liability company,

                15                            Defendants.

                16
                                 The parties hereby stipulate to extend the deadline to file dispositive motions in this case,
                17
                         and agree as follows:
                18
                                 1.         On January 8, 2018, this Court entered an Order granting the Stipulated Discovery
                19
                         Plan and Scheduling Order submitted by the parties.
                20
                                 2.         On June 4, 2018, the parties filed a Stipulation and Order to Extend Discovery and
                21
                         Dispositive Motion Deadlines (First Request) to extend the close of discovery by sixty (60) days and
                22
                         the dispositive motion deadline by thirty (30) days.
                23
                                 3.         On June 11, 2018, this Court approved the parties’ stipulation and ordered discovery
                24
                         to close on August 24, 2018, and dispositive motions to be filed on or before September 24, 2018.
                25
                                 4.         On July 20, 2018, the parties filed a Stipulation and Order to Extend Discovery and
                26
                         Dispositive Motions Deadlines (Second Request) to extend the close of discovery by thirty (30) days
                27
                         and the dispositive motion deadline by thirty (30) days.
                28

Jackson Lewis P.C.
    Las Vegas
                     1          6.      On July 20, 2018, the Court approved the parties’ stipulation and ordered discovery

                     2 to close on September 24, 2018, and dispositive motions to be filed on or before October 24, 2018.
                     3          7.      Due to unforeseen circumstances, including a familial medical issue for Aria’s

                     4 designated Person Most Knowledgeable, Plaintiff’s four depositions of the Persons Most
                     5 Knowledgeable were conducted on October 11, 2018. All other discovery has been completed.
                     6          8.      On October 19, 2018, the Court approved the parties’ stipulation and ordered

                     7 dispositive motions to be filed on or before November 26, 2018.
                     8          9.      Due to the recent holiday and unexpected transportation issues, Defendant’s counsel

                     9 is requesting a brief extension, up to and including Friday, November 30, 2018 to file its dispositive
                10 motion. This will not impact the remaining deadlines as the Court has already provided an additional
                11 two weeks (until December 31, 2018) for Plaintiff’s counsel who will be out of the country on from
                12 November 27, 2018 to December 10, 2018 to file points and authorities in opposition to any
                13 dispositive motion filed in this matter.
                14              10.     As set forth in ECF No. 29, upon the filing of a dispositive motion, the date for filing

                15 the joint pretrial order shall be suspended until 30 days after decision on the dispositive motions or
                16 until further order of the court.
                17              11.     No other deadlines are affected by this stipulation.

                18              This stipulation and order is sought in good faith and not for the purpose of delay.

                19       Dated: November 26, 2018.                             Dated: November 26, 2018.

                20        /s/Lisa A. McClane                                   /s/Robert P. Spretnak
                          Lisa A. McClane, Bar No. 10139                       Robert P. Spretnak
                21        3800 Howard Hughes Parkway, Ste. 600                 8275 S. Eastern Ave., Suite 200
                          Las Vegas, NV 89169                                  Las Vegas, Nevada 89123
                22        Attorneys for Defendant Aria                         Attorney for Plaintiff Patricia Williams
                23
                                                                       ORDER
                24
                                IT IS SO ORDERED this 26th day of November, 2018.
                25
                26
                27                                                     United States Magistrate Judge

                28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
